Citation Nr: 1211101	
Decision Date: 03/27/12    Archive Date: 04/05/12

DOCKET NO.  06-28 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial disability rating for bilateral hearing loss higher than 10 percent prior to December 16, 2010, and higher than 30 percent thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from November 1955 to November 1957.

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2006 rating decision by a Regional Office (RO) of the United States Department of Veterans Affairs (VA) that granted service connection, effective July 5, 2005, for bilateral hearing loss, and assigned a 10 percent disability rating.  

In November 2010, the Board remanded the case to the RO via the VA Appeals Management Center (AMC) for the development of additional evidence. In a June 2011 rating decision, the RO/AMC increased the rating to 30 percent, effective December 16, 2010.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. Prior to September 3, 2010, probative evidence reflects Level V hearing impairment in the right ear and Level IV hearing impairment in the left ear.

2. From September 3, 2010, probative evidence reflects, at worst, Level VII hearing impairment in the right ear and Level VI hearing in the left ear.


CONCLUSIONS OF LAW

1. From July 5, 2005 through September 2, 2010, the criteria for an evaluation in excess of 10 percent for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86 (2011).

2. From September 3, 2010 through December 15, 2010, the Veteran's bilateral hearing loss has met the criteria for a 30 percent disability rating. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86 (2011).

3. From December 16, 2010, the criteria for an evaluation in excess of 30 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim for VA benefits. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011). The United States Court of Appeals for Veterans Claims (Court) has stated that the requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). Insufficiency in the timing or content of VCAA notice is harmless, however, if the errors are not prejudicial to the claimant. Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, VA provided the Veteran with VCAA notice in a letter issued in July 2005 regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA. A June 2006 letter advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  

The Veteran's appeal for a higher rating for hearing loss, however, arises from the initial award of service connection. In Dingess, the Court held that, in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required, because the purpose that the notice is intended to serve has been fulfilled. Dingess, 19 Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). Thus, VA's duty to notify in this case has been satisfied.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, post-service treatment records, and VA examination reports. In addition, the Board's directives in the November 2010 remand have been accomplished. The AMC obtained treatment records that the Veteran identified, and the Veteran had a new VA audiology examination. The Board is satisfied that there has been substantial compliance with the remand directives, such that the Board may proceed with review of the case. See Stegall v. West, 11 Vet. App. 268 (1998).

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence. The Veteran actively participated in the claims process by submitting evidence and argument and reporting for examinations. Therefore, he was provided with a meaningful opportunity to participate in the claims process, and he has done so. Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran's interests. See Pelegrini, 18 Vet. App. at 121. Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits. See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Veteran's appeal is for an evaluation for bilateral hearing loss higher than the initial 10 percent rating assigned effective July 5, 2005, and the 30 percent rating effective from December 16, 2010.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011). Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1. Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2011); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2011); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2011); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2011). See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

The Court has held that, at the time of the assignment of an initial rating for a disability following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

Under the Rating Schedule, hearing impairment is evaluated based on audiological testing, including a puretone audiometry test and a Maryland CNC controlled speech discrimination test. 38 C.F.R. § 4.85. An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist. Examinations are to be conducted without the use of hearing aids. 38 C.F.R. § 4.85(a). The puretone threshold average is the average of the puretone thresholds, in decibels, at 1000, 2000, 3000 and 4000 Hertz, shown on a puretone audiometry test. 38 C.F.R. § 4.85. To find the appropriate disability rating based on test results, the puretone threshold average for each ear is considered in combination with the percentage of speech discrimination to establish a hearing impairment level, labeled from I to XI. See 38 C.F.R. § 4.85, Table VI. The hearing impairment levels of both ears are then considered together to establish a disability rating for the hearing loss. See 38 C.F.R. § 4.85, Table VII.

Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  To evaluate the degree of disability from bilateral service-connected defective hearing, the schedule establishes 11 auditory hearing acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  38 C.F.R. §§ 4.85, Tables VI and VII, Diagnostic Code 6100 (2011).  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

An exceptional pattern of hearing impairment occurs when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  In that situation, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86(a) (2011).  Further, when 
the average pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be considered separately.  38 C.F.R. § 4.86(b).  

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

On VA audiological evaluation in December 2005, puretone thresholds, in decibels, were as follows:



HERTZ


1000
2000
3000
4000
RIGHT
25
65
75
85
LEFT
30
60
60
65

The puretone threshold average was 63 decibels in the right ear and 54 decibels in the left ear. Speech audiometry revealed speech recognition ability of 72 percent in the right ear and of 76 percent in the left ear. This examination was conducted in accordance with 38 C.F.R. § 4.85(a) and the examiner noted the Veteran's functional difficulty in engaging in conversation, watching television, and misinterpreting words and numbers.  Thus, the Board finds that the VA examination is adequate for rating purposes and is entitled to great probative value.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007). 

Applying the results of the December 2005 VA examination to Table VI reveals hearing impairment of Level V in the right ear and Level IV in the left ear. Under Table VII, Level V hearing loss in one ear and Level IV hearing loss in the other ear warrants a 10 percent rating.

The Veteran had private audiological testing performed by Palmetto Ear, Nose and Throat, P. A., (Palmetto ENT) in September 2004 and March 2006.  Those results were not interpreted and it is unclear whether the speech recognition scores were obtained using the Maryland CNC testing.  Thus, these findings are not suitable for rating purposes.  On inspection however, the results appear to be largely consistent with findings on the VA examinations and do not appear to support an evaluation in excess of 10 percent pursuant to Tables VI and VII, prior to December 16, 2010. 

The most probative evidence for the period prior to September 3, 2010, specifically the December 2005 VA examination, reveals hearing impairment consistent with a 10 percent rating. There is no evidence from earlier than September 2010 of hearing impairment consistent with a rating higher than 10 percent. Even though the 2004 and 2006 private audiological testing is not suitable for rating purposes, applying the apparent results of these tests, for the sake of argument, to the rating criteria does not reveal that an evaluation higher than 10 percent would be warranted during that period.  Accordingly, an initial rating higher than 10 percent for the period prior to September 3, 2010 is not warranted.

The Veteran underwent additional private audiological evaluation by Palmetto ENT on September 3, 2010.  As above, the results were not interpreted and it is unclear whether the speech recognition scores were obtained using the Maryland CNC testing.  Thus, these findings are not suitable for rating purposes.  

On VA audiological evaluation on December 16, 2010, puretone thresholds, in decibels, were as follows:



HERTZ


1000
2000
3000
4000
RIGHT
60
75
75
75
LEFT
60
65
70
75

The puretone threshold average was 71 decibels in the right ear and 68 decibels in the left ear. Speech audiometry revealed speech recognition ability of 60 percent in the right ear and of 68 percent in the left ear.  This examination was conducted in accordance with 38 C.F.R. § 4.85(a) and the examiner noted the Veteran's resulting work problems of difficulty hearing the telephone ring and misinterpreting words.  Thus, the Board finds that the VA examination is adequate for rating purposes and is entitled to great probative value.  See Martinak, supra.  

The results of the December 2010 VA examination when considered under Table VI, reveal Level VII hearing impairment in the right ear and Level VI in the left ear. Such findings warrant a 30 percent evaluation under Table VII.  As the puretone thresholds at each of the four frequencies from 1000 to 4000 Hertz was 55 decibels or more, Table VIa is also for consideration.  Under Table VIa, the examination findings result in Level VI hearing in the right ear and Level V hearing in the left ear.  Such findings yield a 20 percent rating under Table VII.  Thus, the more favorable rating is achieved using Table VI, resulting in a 30 percent rating.

In July 2011, the VA audiologist who conducted the December 2010 VA examination provided an addendum noting that the Veteran had experienced a significant decrease in hearing since 2006. The audiologist opined that a significant decline in hearing was shown in the September 2010 private testing, and that a similar decline was found in the December 2010 VA testing.  While the September 3, 2010 testing is not suitable for rating purposes, it does establish that the Veteran did, in fact, have a significant decline in hearing ability since the prior testing.  Therefore, the level of disability shown at the December 2010 VA audiological examination can reasonably be deemed to have been present at the time of the September 2010 private testing, as the findings are consistent to the extent they show a significant decrease in hearing from 2006 testing.  Accordingly, the Board finds that the 30 percent evaluation is warranted from September 3, 2010, the date of the private audiogram.  As noted above, the findings on the VA examination do not support a schedular evaluation in excess of 30 percent under 38 C.F.R. § 4.85 or 4.86.

The Board acknowledges the extremely low speech recognition score on the September 2010 private report for the right ear, and the other audiological findings on that report, which could suggest a more severe hearing Level under Table VI or VIa than shown on the 2010 VA examination.  However, as noted above, it is unclear whether the speech test utilized was the Maryland CNC and whether testing was conducted in a soundproof environment.  Indeed, the audiological report noted the testing method was "inserts" and the audiologist did not comment in the space provided for "Estimated Accuracy".  The VA examination conducted only three months later revealed a significantly better speech recognition score in the right ear, using the methods required by 38 C.F.R. § 4.85(a).  As the private audiogram results were not interpreted, it is not apparent that the Maryland CNC test was used for speech testing, it is unclear whether testing was conducted in a soundproof environment, and the speech recognition score in the right ear was significantly better, as were some of the puretone thresholds, only three months later, the Board finds that the results of the September 3, 2010 private audiogram are entitled to no probative weight with respect to whether an evaluation in excess of 30 percent is warranted.  

In summary, the preponderance of the probative evidence reflects that an evaluation in excess of 10 percent for the Veteran's bilateral hearing loss is not warranted for the period prior to September 3, 2010 and that an evaluation in excess of 30 percent is not warranted thereafter. 

The Board has considered whether the Veteran's disability presents a disability picture so exceptional or unusual as to render impractical the application of the regular standards of the Rating Schedule, such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted. See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996). The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical."). Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, and provide for a higher rating for more severe symptomatology. Thus, his disability picture is contemplated by the rating schedule, and a rating under that schedule is therefore adequate. See Thun v. Peake, 22 Vet. App. 111, 115 (2008). Consequently, referral for extraschedular consideration is not warranted.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

From July 5, 2005 through September 2, 2010, a disability rating in excess of 10 percent for bilateral hearing loss is denied.

From September 3, 2010 through December 15, 2010, a 30 percent disability rating for bilateral hearing loss is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.

From December 16, 2010, a disability rating in excess of 30 percent for bilateral hearing loss is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


